Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the papers filed on 3/11/22.
2.	The instant application is a continuation of 15/519,325, filed 04/14/2017, now U.S. Patent 10,689,697, which is a national stage entry of PCT/GB2015/053083, International Filing Date: 10/16/2015, claiming foreign priorities to 1507742.3, filed 05/06/2015, 1418366.9, filed 10/16/2014, claims foreign priority to 1418379.2, filed 10/16/2014 in United Kingdom.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/26/22 was filed after the mailing date of the Non-Final rejection on 8/26/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references cited therein have been considered by the examiner.
4.	The interview summary filed by the applicant on 3/11/22 has been acknowledged by the examiner (Remarks, 3/11/22, pg. 5).

Claim status
4.	In the claim listing of 3/11/22 claims 45-48, 52, 55, 58-59 and 65 are pending in this application and are under prosecution. Claims 1-44, 49-51, 53-54, 56-57, 60-64 and 66-67 are canceled. As discussed in the interview summary, claim 45 is amended in line 
	Claims and remarks filed on 3/11/22 supersedes the claims and remarks filed on 1/26/22.

Withdrawn Rejections and response to the Remarks
5.	All pending rejections on the record including written description, 103 and double patenting rejections have been withdrawn in view of amendments to claim 45 and reaching an agreement that limitations of claim 45 as amended is non-obvious improvements over the arts of the record. The remarks filed on 1/26/22 and 3/11/22 have been fully considered. They are moot in view of withdrawn rejections (Remarks, 1/26/22, pgs. 5-90 and remarks, 3/11/22 pg. 5).

Examiner’s comment
6.	Claims 45-48,52, 55, 58-59 and 65 have been renumbered as claims 1-9 and presented in the same order as presented by the applicant.

Conclusion
7.	Claims 45-48,52, 55, 58-59 and 65 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634